evidentiary hearing at this time is premature.   There are no pending motions

before the Court and the matter is not yet ready for trial.   Ellison will have an

opportunity to develop the factual record through the process of discovery and

trial, however, he must first file his initial disclosure statement so that his case may

proceed.   Because Federal Rule of Civil Procedure 43 gives the Court wide

discretion to take oral testimony, the Court will exercise that discretion and deny

Ellison's request for an evidentiary hearing as unnecessary.

      Accordingly, IT IS ORDERED that Judge Johnston's Findings and

Recommendations (Doc. 75) is rejected.

       IT IS FURTHER ORDERED that Ellison shall file his initial disclosures on

    or before January 11, 2019.      If he fails to do so, this case shall be dismissed.

      IT IS FURTHER ORDERED that Ellison's criminal complaint (Doc. 78) is

dismissed with prejudice.

      IT IS FURTHER ORDERED that Ellison's request for an evidentiary

hearing (Doc. 79 at 5) is DENIED.

      This matter is referred back to Judge Johnston for further proceedings

consistent with this order.




                                          -7-
